DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's argument, see pages 12-14, filed on Sep. 1, 2022, have been fully considered, but they are moot in view of new grounds of rejection necessitated by amendment.
 
Specification
The abstract of the disclosure is objected to because it does not describe the alternative motion vector resolution, as claimed.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, (U.S. Patent Application Publication No. 2018/0098089 A1), [hereinafter Chen], further in view of Xu, (U.S. Patent Application Publication No. 2017/0295370 A1), [hereinafter Xu] and further in view of Huang, (U.S. Patent Application Publication No. 2018/0077417 A1), [hereinafter Huang].
Regarding Claim 1, Chen suggests a video decoding apparatus for decoding a group of one or more pictures (an apparatus configured to decode video data; 0007) in the units of blocks which are split from each picture (Fig. 4), the apparatus comprising: 
a decoder configured to 
reconstruct, from a bitstream, a current motion vector difference of the current block (video decoder 30 may be configured to determine an MVD for a current block of video data using one of a plurality of MVD precisions, and code the MVD for the current block of video data; 0096 and Fig. 3) among the blocks which belong to the sequence of one or more pictures ([0122] Video decoder 30 may, for example receive the indication of motion vector precision in a slice header, a sequence parameter set (SPS), a picture parameter set (PPS), or at some other level.), and
when the first identification information indicates that it is allowed that a motion vector difference resolution is adaptively determined and the current motion vector difference of the current block is non-zero ([0133] In one example, video encoder 20 may be configured to encode and signal MV/MVD precision information for only the PU or CU that has a non-zero MVD. [0135] For a second current block of video data, video decoder 30 may receive one or more syntax elements indicating a second MVD value and, in response to the second MVD value being a non-zero value, receive an indication of a motion vector precision for a second motion vector for the second current block. Video decoder 30 may locate, in a reference picture, a reference block for the second current block using the second motion vector. For the second current block, video decoder 30 may receive the indication of the motion vector precision after receiving the second MVD value.), extract information on motion vector resolution dedicated to the current block among the blocks which belong to the sequence from the bitstream ([0004] Video compression techniques perform spatial prediction and/or temporal prediction to reduce or remove redundancy inherent in video sequences.), and set a resolution of the current motion vector difference of the current block based on the information on motion vector resolution among three or more motion vector resolutions including a 1/4 pixel precision([0099] FIG. 4 illustrates eighth pixel positions 106 of a block using dashed outlining to indicate that these positions may be optionally included. That is, if a motion vector (e.g., as reconstructed from an MVD of the same precision) has one-eighth-pixel precision, the motion vector may point to any of full pixel position 100, half pixel positions 102, quarter pixel positions 104, or eighth pixel positions 106 [i.e., three or more]. However, if the motion vector has one-quarter-pixel precision, the motion vector may point to any of full pixel position 100, half pixel positions 102, or quarter pixel positions 104, but would not point to eighth pixel positions 106. It should further be understood that in other examples, other precisions may be used, e.g., one-sixteenth pixel precision, one-thirty-second pixel precision, or the like.); and
an image decoder configured to generate a motion vector of the current block by using the current motion vector difference, the resolution of the current motion vector difference, and a motion vector corresponding to a pre-decoded block adjacent to the current block ([0144] Some examples relate to decoder side motion vector precision derivation for screen content. In one example, L-shape or other-shape template matching on reconstructed samples may be used. The motion vector precision may be based on the difference between template matching result, such as SAD, of an integer-pixel position and the matching result of its neighboring sub-pixel position. For example, when the matching result of integer-pixel position is much lower, integer-pixel precision applies.), and
predict and decode the current block using the motion vector of the current block (Fig. 3), wherein the motion vector resolution decoder is configured to extract the information on motion vector resolution dedicated to the current block by 
extracting a motion vector (mv) resolution flag dedicated to the current block from the bitstream ([0147] Some examples relate to signaled adaptive motion vector precision. In such an example, motion vector precision may be signaled in bitstream such as at LCU, CU or PU level. A flag/value may be used to indicate the motion vector precision, such as integer precision, half-pixel precision, quarter-pixel precision, or other precisions.), the mv resolution flag indicating whether the resolution of the current motion vector difference of the current block is equal to a 1/4 pixel precision ([0165] In another example of the disclosure, video encoder 20 may be configured to generate a syntax element (e.g., a first flag) to indicate whether or not one-quarter sample MV/MVD precision is used in a block/CU/PU.), and
extracting, from the bitstream, alternative motion vector resolution information for representing an motion vector resolution which is dedicated to the current block among motion vector resolutions other than the 1/4 pixel precision, only when the my resolution flag indicates that the resolution of the current motion vector difference of the current block is not the 1/4 pixel precision ([0165] When the first flag indicates that one-quarter sample MV/MVD is not used, video encoder 20 may generate another syntax element (e.g., another flag) to indicate whether integer sample MV/MVD precision or multiple (N) samples MV/MVD precision is used.), 
wherein, when the current motion vector difference of the current block is zero ([0151] The value of syntax element abs_mvd_greater0_flag[x] indicates whether or not the absolute value of the MVD for a specific horizontal or vertical component is greater than zero.), the resolution of the current motion vector difference of the current block is set to the 1/4 pixel precision ([0148] may keep default motion vector precision, such as quarter-pel) without the information on the motion vector resolution extracted ([0133] In one example, video encoder 20 may be configured to encode and signal MV/MVD precision information for only the PU or CU that has a non-zero MVD. When MV/MVD precision information is not signaled, video decoder 30 ay be configured to use sub-pixel MV precision for the PU or CU.), and
wherein, the first identification information indicates that it is not allowed that motion vector difference resolution is adaptively determined, the resolution of the current motion vector difference of the current block is set to the 1/4 pixel precision without the information on motion vector resolution extracted ([0133] In one example, video encoder 20 may be configured to encode and signal MV/MVD precision information for only the PU or CU that has a non-zero MVD. When MV/MVD precision information is not signaled, video decoder 30 may be configured to use sub-pixel MV precision for the PU or CU.).
However, Chen does not explicitly disclose extract, from a header of the sequence in the bitstream, first identification information indicating whether it is allowed that motion vector difference resolution is adaptively determined in the unit of blocks which belong to the sequence of one or more pictures.
Xu suggests extract, from a header of the sequence in the bitstream, first identification information indicating whether it is allowed that motion vector difference resolution is adaptively determined in the unit of blocks which belong to the sequence of one or more pictures ([0005] According to JCTVC-S0085, an adaptive MB resolution enable flag (i.e., adaptive_mv_resolution_enabled_flag) is signaled in SPS (sequence parameter set) to indicate whether adaptive motion vector resolution is applied as shown in Table 1).
Therefore, the claimed invention as a whole would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. The motivation for doing so would be to send the syntax element, use_integer_mv_flag in the bitstream only when adaptive MV resolution is enabled as indicated by the-SPS level syntax element, adaptive_mv_resolution_enabled_flag (see note (1-1) in Table 1). See Xu at [0005].
However, Chen, further in view of Xu, [hereinafter Chen-Xu], do not explicitly disclose extract, from the header of the sequence, size information for restricting block splitting in a tree structure which includes a quad-tree and a binary-tree rooted from a leaf node of the quad-tree, the size information including a first syntax element for representing minimum block size allowed for a leaf node of the quad-tree and a second syntax element for representing maximum block size allowed for a root node of the binary-tree, split a coding tree block in the tree structure by extracting split information under block size restriction defined by the size information, and thereby determine a current block to be decoded.
Huang suggests extract, from the header of the sequence, size information for restricting block splitting in a tree structure which includes a quad-tree and a binary-tree rooted from a leaf node of the quad-tree, the size information including a first syntax element for representing minimum block size allowed for a leaf node of the quad-tree and a second syntax element for representing maximum block size allowed for a root node of the binary-tree ([0008] In the QTBT structure, the minimum allowed quadtree leaf node size, the maximum allowed binary tree root node size, the minimum allowed binary tree leaf node width and height, and the maximum allowed binary tree depth can be indicated in the high level syntax such as in SPS.), split a coding tree block in the tree structure by extracting split information under block size restriction defined by the size information, and thereby determine a current block to be decoded ([0008] a splitting block reaches the minimum allowed binary tree leaf node size (width or height) or the binary tree depth reaches the maximum allowed binary tree depth… FIG. 3 illustrates an example of block partitioning 310 and its corresponding QTBT structure 320. The solid lines indicate quadtree splitting and dotted lines indicate binary tree splitting. In each splitting node (i.e., non-leaf node) of the binary tree, one flag indicates which splitting type (horizontal or vertical) is used, 0 may indicate horizontal splitting and 1 may indicate vertical splitting. Fig. 3).
Therefore, the claimed invention as a whole would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. The motivation for doing so would be to indicate binary tree splitting. See Huang at [0008].
Regarding claim 4, Chen-Xu, further in view of Huang, [hereinafter Chen-Xu-Huang], suggest all the limitations and motivation of claim 1, as discussed above. Chen also discloses wherein the three or more motion vector resolutions include at least two of 1/8, 1/2, 1, 2, or 4 pixel precisions ([0099] FIG. 4 illustrates eighth pixel positions 106 of a block using dashed outlining to indicate that these positions may be optionally included. That is, if a motion vector (e.g., as reconstructed from an MVD of the same precision) has one-eighth-pixel precision, the motion vector may point to any of full pixel position 100, half pixel positions 102, quarter pixel positions 104, or eighth pixel positions 106.)
Regarding claim 5, Chen-Xu-Huang suggest all the limitations and motivation of claim 1, as discussed above. Chen also discloses wherein the alternative motion vector resolution information is a difference value between the resolution of the current motion vector difference of the current block and a resolution of a motion vector difference of a block encoded prior to the current block ([0133] In one example, video encoder 20 may be configured to encode and signal MV/MVD precision information for only the PU or CU that has a non-zero MVD. When MV/MVD precision information is not signaled, video decoder 30 may be configured to use sub-pixel MV precision for the PU or CU. and [0147] Some examples relate to signaled adaptive motion vector precision. In such an example, motion vector precision may be signaled in bitstream such as at LCU, CU or PU level. A flag/value may be used to indicate the motion vector precision, such as integer precision, half-pixel precision, quarter-pixel precision, or other precisions).
Regarding claim 6, Chen-Xu-Huang suggest all the limitations and motivation of claim 1, as discussed above. Chen also discloses wherein the alternative motion vector resolution information is a ratio between the resolution of the current motion vector difference of the current block and a resolution of a motion vector difference of a block encoded prior to the current block ([0103] FIGS. 5A-5C illustrate pixel positions of a luminance block, including full luminance pixel position 110, half luminance pixel position 116, quarter pixel position 112, and eighth luminance pixel positions 114A, 114B. FIGS. 5A-5C also illustrate corresponding pixel positions of a chrominance block, including full chrominance pixel position 120, quarter chrominance pixel position 122, eighth chrominance pixel position 124, and sixteenth chrominance pixel positions 126A, 126B. In this example, full chrominance pixel 120 corresponds to full luminance pixel 110. Further, in this example, the chrominance block is downsampled by a factor of two horizontally and vertically relative to the luminance block. Thus, quarter chrominance pixel 122 corresponds to half luminance pixel 116. Similarly, eighth chrominance pixel 124 corresponds to quarter luminance pixel 112, sixteenth chrominance pixel 126A corresponds to eighth luminance pixel 114A, and sixteenth chrominance pixel 126B corresponds to eighth luminance pixel 114B).
Regarding claim 7, Chen-Xu-Huang suggest all the limitations and motivation of claim 1, as discussed above. Chen also discloses wherein the image decoder is configured to convert the motion vector corresponding to the pre-decoded block such that the converted motion vector has the same resolution as the resolution of the current motion vector difference of the current block, and add the current motion vector difference to the converted motion vector to thereby generate the motion vector of the current block ([0147] When motion vector precision is signaled for one block or one region/slice, all smaller blocks within this block/region/slice may share the same motion vector precision. Moreover, MVD information may also signaled in the signaled precision. Before motion compensation, MV (MV predictor+MVD) may be rounded to the signaled precision and [0061]).
Regarding claim 8, Chen-Xu-Huang suggest all the limitations and motivation of claim 1 in decoder form rather than encoder form. Chen also discloses a video encoding apparatus for decoding a group of one or more pictures (an apparatus configured to decode video data; [0007] and Fig. 2) and one or more processor ([0041] Video encoder 20 and video decoder 30 each may be implemented as any of a variety of suitable encoder circuitry or decoder circuitry, such as one or more microprocessors). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 8.
Regarding claim 11-14, Chen-Xu-Huang suggest all the limitations and motivation of claims 2-7, respectively, in decoder form rather than encoder form. Therefore, the supporting rationale of the rejections to claims 2-7 apply equally as well to those elements of claims 9-14.  
Regarding claim 15, Chen-Xu-Huang suggest all the limitations and motivation of claim 8 in device form rather than CRM form. Chen also discloses a CRM (a computer-readable storage medium storing instructions that, when executed, cause one or more processors of a device; [0009]). Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to those elements of claim 15.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jang US2018/0270485 A1 discloses generating an adaptive motion vector range (AMVR) enable flag; deriving a motion vector difference (MVD) with respect to a current block.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 8AM-4PM EST, alt FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/Alison Slater/Primary Examiner, Art Unit 2487